DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claim 1 would be allowable if it was limited to recite that the sheath is thermoplastic and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; e.g.,
	-- a non-tacky sheath, wherein the non-tacky thermoplastic sheath exhibits a melt flow index of less than 15 grams per 10 minutes (g/10 min) when measured in accord with ASTM D1238 at 190°C --
	(see specification at P32L16 and P9L10 of the specification for support)
	A relevant prior art is Nelson (US 20210114276 A1) which teaches “a tubular outer layer 144 as a sheathe around the inner hydrogel filament 146 in the coaxial hydrogel filament 110” [P0039] and that the hydrogel comprises methacrylate [P0117].
	In other words, core-sheath filaments with a curable meth acrylate based core are known. The known prior art, however, could be overcome by limiting the claim to recite that the sheath is thermoplastic because the known prior art has a sheath made of a cross-linked material (i.e., not a thermoplastic). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, the limitation “melt flow index” is indefinite because it does not provide any details of the melt flow index testing parameters and is therefore a non-limiting limitation (e.g., any material would meet the claim at a low enough test temperature). 
	 The limitation will be examined as if it read --melt flow index of less than
15 grams per 10 minutes (g/10 min) when measured in accord with ASTM D1238 at 190°C -- based on P9L10 of the specification.
Note: Claims 2-11 are also rejected by virtue of their dependence on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160159009 A1  teaches a “filament may include a mixture of two or more of: i) acrylate functionalized polymer capable of being further polymerized by a free radical photoinitiator; …  iv) a thermoplastic resin” [P0010] but does not specify a core-sheath structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744